     Case 3:20-cv-01822-B Document 1 Filed 07/10/20                Page 1 of 18 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                        |
SANTANA EDUARDO POSADA,                                 |
     PLAINTIFF,                                         |
                                                        |
v.                                                      | Case No. 3:20-cv-01822
                                                        |
NELSON CRUZ & ASSOCIATES LLC,                           |
FREDRICK “FREDDIE” RILEY, individually,                 |
TRAVELERS CASUALTY & SURETY                             |
     COMPANY OF AMERICA,                                |
HUDSON INSURANCE COMPANY,                               |
JOHN DOE COMPANY ONE, and                               |
JOHN DOE COMPANY TWO,                                   |
     DEFENDANTS                                         |
                                                        |

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Santana Eduardo Posada (“Plaintiff”), by and through his undersigned

counsel, brings this lawsuit against Nelson Cruz & Associates LLC (“NCA”), Fredrick

“Freddie” Riley (“Riley”), Travelers Casualty & Surety Company of America (“Travelers”),

Hudson Insurance Company (“Hudson”), John Doe Company One and John Doe Company

Two (collectively referred to as “Defendants”), and alleges as follows:

                                     NATURE OF ACTION

1. This lawsuit is brought pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15

     U.S.C. § 1692, et seq., and the Texas Finance Code (“TFC”) § 392.001, et seq.

2. Defendants are subject to the collection laws of the state of Texas because Plaintiff was

     located in the state of Texas at all times relevant hereto.

                                JURISDICTION AND VENUE

3. This Court has jurisdiction pursuant to 15 U.S.C.§ 1692k(d) and 28 U.S.C. § 1331.


                                                       1
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                  Page 2 of 18 PageID 2



4. Supplemental Jurisdiction exists pursuant to 28 U.S.C. § 1367.

5. Venue is proper before this Court pursuant to 28 U.S.C.§ 1391(b), where the acts and

   transactions giving rise to Plaintiff’s action occurred in this State and this District and

   where Plaintiff resides in this State and this District.

                                           PARTIES

6. Plaintiff is an adult individual residing in Dallas County, Texas.

7. NCA is a Texas business entity with principal offices situated in Dallas County, Texas

   according to filings with the Texas Secretary of State.

8. NCA can be served via its registered agent, Le Brocq Law Firm, PLLC at 13355 Noel

   Rd., 11th Floor, Dallas, TX 75240 or as allowed by Texas law.

9. The principal purpose of NCA is the collection of debts that are defaulted on behalf of

   third-party creditors or the purchase of delinquent accounts that are defaulted at the time

   of the purchase and the collection of those accounts for a profit.

10. NCA regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

11. NCA is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

12. Defendant Riley is an individual who, upon information and belief, resides at in the

   Collin County, Texas outside in the Dallas, Texas metropolitan area.

13. Riley is the managing member of Defendant NCA.

14. Riley may be served wherever he may be found in accordance with Indiana or Texas law.




                                                      2
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                   Page 3 of 18 PageID 3



15. Defendant John Doe Company One is a person or business with an unknown at this time,

   but on information and belief is a debt buyer that purchased the below described

   consumer account when the account was in default and then subsequently hired NCA to

   collect the account.

16. Travelers is a foreign entity that can be served in the state of Texas via its registered

   agent in Texas, Corporation Service Company d/b/a/ CSC-Lawyers Incorporating Service

   Company, at 211 East 7th Street, Suite 620, Austin, TX 78701-3218.

17. Travelers is liable for acts committed by NCA pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, as well as

   any other applicable law. Specifically, Travelers is liable on bond number 7752241573

   TX.

18. Hudson Insurance Company is a foreign entity that can be served in the state of Texas via

   its registered agent, CT Corporation System, at 1999 Bryan Street Suite 900, Dallas,

   Texas 75201-3136.

19. Hudson is liable for acts committed by NCA pursuant to, and to the extent provided by,

   Chapter 392 of the Texas Finance Code and a bond secured pursuant thereto, as well as

   any other applicable law. Specifically, Hudson is liable on bond number 10060175.

20. Defendant John Doe Company Two is unknown at this time, but is believed to be a surety

   company that is liable for acts committed by John Doe Company One pursuant to, and to

   the extent provided by, Chapter 392 of the Texas Finance Code and a bond secured

   pursuant thereto, as well as any other applicable law.




                                                      3
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                 Page 4 of 18 PageID 4



                                FACTUAL ALLEGATIONS

21. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing

   on a defaulted bank loan (hereinafter the "Account"). The Account was not used for

   business or commercial purposes.

22. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Tex. Fin. Code §

   392.001(1).

23. The Account constitutes a “debt” as that term is defined by 15 U.S.C. § 1692a(5) and

   constitutes a “consumer debt” as that term is defined by Tex. Fin. Code § 392.001(2).

24. The principal purpose of NCA is the collection of debts using the mails and telephone

   and other means.

25. NCA attempted collections directly from Plaintiff in order to make a profit.

26. NCA is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6), is a “third-party debt collector” as that term is defined by Tex. Fin.

   Code § 392.001(7).

27. Riley actively manages NCA and directs the policies of that company.

28. Riley had influence over the officers and/or directors and/or owners and/or employees of

   NCA and directly or indirectly instructed the employees of NCA to act in the manner

   they acted when attempting collections from Plaintiff as described in the paragraphs

   below.

29. During all times pertinent hereto, Riley (a) created the collection policies and procedures

   used by NCA and its respective employees and agents, in connection with their common

   efforts to collect consumer debts, (b) managed or otherwise controlled the daily


                                                     4
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                  Page 5 of 18 PageID 5



   collection operations of NCA, (c) oversaw the application of the collection policies and

   procedures used by NCA and its respective employees and agents, (d) drafted, created,

   approved and ratified the tactics and scripts used by NCA and its respective employees

   and agents to collect debts from consumers, including the tactics and scripts that were

   used to attempt to collect an alleged debt from Plaintiff as alleged in this complaint, (e)

   ratified the unlawful debt collection practices and procedures used by NCA and its

   respective employees and agents in connection with its common efforts to collect

   consumer debts, and (f) had knowledge of, approved, participated in, ratified and

   benefitted financially from the unlawful debt collection practices used by NCA and its

   respective employees and agents in attempts to collect an alleged debt from Plaintiff as

   alleged in this complaint.

30. Riley regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property, or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

31. Riley uses interstate commerce and the mails in a business the principal purpose of which

   is the collection of debts.

32. Riley is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Fin.

   Code § 392.001(6) and is a “third-party debt collector” as that term is defined by Tex.

   Fin. Code § 392.001(7).

33. John Doe Company One purchased the Account from another creditor after the Account

   had gone into default and placed the Account with NCA for collection.




                                                      5
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                   Page 6 of 18 PageID 6



34. During the one year prior to the date of the filing of this Complaint, NCA and/or

   representative(s), employee(s) and/or agent(s) of NCA made telephone calls to Plaintiff

   to collect the Account.

35. NCA told Plaintiff that that he should have looked at the original contract closely because

   it had a clause in it that allowed the creditor to put a lien on his car, his house, garnish his

   paycheck and seize his bank accounts to get the money to repay the account.

36. NCA also told him to leave the car outside because NCA was going to repossess it.

37. The threats to place a lien against Plaintiff’s property or to use any process of recovery

   other than Plaintiff’s voluntary payment of the Account were false and deceptive threats

   as the Account was so old that no creditor had any rights to recover the Account without

   Plaintiff’s agreement to pay the Account.

38. When NCA made the statements described above, NCA had no intention of placing a lien

   against any of Plaintiff’s property or garnishing any of Plaintiff’s paycheck or seizing any

   of Plaintiff’s bank accounts.

39. The statements made by NCA would cause the least sophisticated consumer to believe

   that NCA had a right to recover the Account through means such as liens or garnishment.

40. The statements made by NCA would cause the least sophisticated consumer to believe

   that NCA intended to recover the Account through means such as liens or garnishment.

41. The statements made by NCA caused Plaintiff to believe that NCA had a right to recover

   the Account through means such as liens or garnishment.

42. The statements made by NCA caused Plaintiff to believe that NCA intended to recover

   the Account through means such as liens or garnishment.




                                                      6
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                    Page 7 of 18 PageID 7



43. NCA knew that the threats to use liens, garnishment and/or seizure to recover the account

   were false when the threats were made.

44. NCA knew that it had no intention of using liens, garnishment or seizure to recover the

   account when the threats were made.

45. After one conversation with Plaintiff in which Plaintiff refused to repay the 15 year-old

   account, NCA called back to Plaintiff’s phone and left a message which stated “We’re

   gonna report this number to ICE. You will be notified at 2271 Jamestown Lane.”

46. Hearing NCA threaten to report Plaintiff to ICE was extremely humiliating to Plaintiff.

47. NCA intended to scare and humiliate Plaintiff when it made this threat to report Plaintiff

   to ICE.

48. The threat to report Plaintiff to ICE was false and deceptive.

49. NCA had no right or authority to report Plaintiff to ICE and NCA knew this at the time it

   made this threat.

50. NCA had no intention of reporting Plaintiff to ICE when it made the threat to do so and

   NCA knew this at the time it made this threat.

51. All of the communications between Plaintiff and NCA described above would cause the

   least sophisticated consumer to believe that a lawsuit had been filed against him or

   immanently would be filed.

52. All of the communications between Plaintiff and NCA described above caused Plaintiff

   to believe that a lawsuit had been filed against him or immanently would be filed.

53. As of the filing of this complaint, no lawsuit has been filed against Plaintiff on the

   Account.

54. At the time of the communications described above, Plaintiff could not be sued on the


                                                      7
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                 Page 8 of 18 PageID 8



   Account by NCA or any other creditor because the age of the Account was so old that the

   use of the courts to collect on the Account was barred by the applicable statute of

   limitation.

55. In one or more of the written and oral communications between Plaintiff and NCA, NCA

   failed to provide meaningful disclosure of its identity and failed to inform Plaintiff that

   the communication was with a debt collector or that NCA was attempting to collect a

   debt or that any information obtained would be used for the purpose of collecting a debt.

56. NCA failed to provide Plaintiff with the notices required by 15 U.S.C. § 1692g.

57. NCA’s purpose for the communications with Plaintiff described above was to attempt to

   collect the accounts.

58. On information and belief, John Doe Company One transferred the debt, or responsibility

   of collecting the debt, to NCA knowing and expecting that NCA would act in the manner

   described above.

59. Each telephone call and each written correspondence individually conveyed information

   regarding the account directly or indirectly to Plaintiff.

60. The telephone call(s) and written correspondence(s) each individually constituted a

   "communication" as defined by 15 U.S.C. § 1692a(2).

61. The only reason that NCA and/or representative(s), employee(s) and/or agent(s) of NCA

   made telephone call(s) to Plaintiff was to attempt to collect the Account.

62. The only reason that NCA and/or representative(s), employee(s) and/or agent(s) of NCA

   had telephone conversation(s) with Plaintiff was to attempt to collect the Account.

63. The only reason that NCA and/or representative(s), employee(s) and/or agent(s) of NCA

   left message(s) for Plaintiff was to attempt to collect the Account.


                                                     8
   Case 3:20-cv-01822-B Document 1 Filed 07/10/20                  Page 9 of 18 PageID 9



64. The conduct of NCA as described above was done knowingly and willfully and

   purposefully.

65. As a direct and proximate result of the aforesaid actions, Plaintiff, was made to feel like a

   criminal and suffered actual damages in the form of fear, anxiety, stress, mental anguish,

   depression and/or distraction from normal life.

66. As a direct and proximate result of the aforesaid actions, Plaintiff seeks damages pursuant

   to 15 U.S.C. § 1692k(a).

                                RESPONDEAT SUPERIOR

67. The representative(s) and/or collector(s) at NCA were employee(s) and/or agent(s) of

   NCA at all times mentioned herein.

68. The representative(s) and/or collector(s) at NCA were acting within the course and/or

   scope of their employment at all times mentioned herein.

69. The representative(s) and/or collector(s) at NCA were under the direct supervision and/or

   control of NCA at all times mentioned herein.

70. The actions of the representative(s) and/or collector(s) at NCA are imputed to their

   employer, NCA.

71. NCA acted at all times as an agent of John Doe Company One.

72. The actions of NCA are imputed to John Doe Company One.

73. On information and belief, John Doe Company One was aware of, and profited from, the

   collection practices used by NCA.




                                                     9
  Case 3:20-cv-01822-B Document 1 Filed 07/10/20                 Page 10 of 18 PageID 10



          COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                  BY NELSON CRUZ AND ASSOCIATES LLC

74. The previous paragraphs are incorporated into this Count as if set forth in full.

75. The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or agent(s)

   violated 15 U.S.C. § 1692d(2)&(5)&(6) and §1692e(2)&(3)&(4)&(5)&(7)&

   (8)&(10)&(11) and 15 U.S.C. § 1692f(6) and § 1692g.

76. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from NCA.

             COUNT II: VIOLATIONS OF THE TEXAS FINANCE CODE
                  BY NELSON CRUZ AND ASSOCIATES LLC

77. The previous paragraphs are incorporated into this Count as if set forth in full.

78. The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or agent(s)

   violated Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6)&(7) and § 392.302(1) and

   392.304(a)(5)(A)&5(B)&(8)&(14)&(19).

79. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

   and costs from NCA.

80. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Defendant

   NCA enjoining it from future violations of the Texas Finance Code as described herein.

       COUNT III: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                  BY NELSON CRUZ AND ASSOCIATES LLC

81. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, NCA is liable to Plaintiff for invading Plaintiff’s privacy (intrusion on



                                                     10
  Case 3:20-cv-01822-B Document 1 Filed 07/10/20                 Page 11 of 18 PageID 11



   seclusion). NCA intentionally intruded on Plaintiff’s solitude, seclusion, or private

   affairs, and such intrusion would be highly offensive to a reasonable person.

82. Plaintiff suffered actual damages from NCA as a result of NCA’s intrusion.

           COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                        BY JOHN DOE COMPANY ONE

83. The previous paragraphs are incorporated into this Count as if set forth in full.

84. John Doe Company One is liable for the act(s) and omission(s) of NCA and its

   representative(s), employee(s) and/or agent(s) for violations of 15 U.S.C. § 1692d(2)&

   (5)&(6) and § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and § 1692f(6) and § 1692g.

85. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from John Doe Company One.

               COUNT V: VIOLATIONS OF THE TEXAS FINANCE CODE
                         BY JOHN DOE COMPANY ONE

86. The previous paragraphs are incorporated into this Count as if set forth in full.

87. John Doe Company One is liable for the act(s) and omission(s) of NCA and its

   representative(s), employee(s) and/or agent(s) for violations of Tex. Fin. Code §

   392.301(a)(1)&(2)&(5)&(6)&(7) and § 392.302(1) and 392.304(a)(5)(A)&5(B)&(8)&

   (14)&(19).

88. By using NCA and having actual knowledge that NCA repeatedly or continuously

   engages in acts described above, John Doe Company One violated Tex. Fin. Code §

   392.306.

89. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

   and costs from John Doe Company One.




                                                     11
  Case 3:20-cv-01822-B Document 1 Filed 07/10/20                 Page 12 of 18 PageID 12



90. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against John Doe

   Company One enjoining it from future violations of the Texas Finance Code as described

   herein.

       COUNT VI: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                       BY JOHN DOE COMPANY ONE

91. In the alternative, without waiving any of the other causes of action herein, without

   waiving any procedural, contractual, statutory, or common-law right, and incorporating

   all other allegations herein to the extent they are not inconsistent with the cause of action

   pled here, John Doe Company One is liable to Plaintiff for colluding with NCA to invade

   Plaintiff’s privacy (intrusion on seclusion). John Doe Company One intentionally caused

   the intrusion upon Plaintiff’s solitude, seclusion, or private affairs, and such intrusion

   would be highly offensive to a reasonable person.

92. Plaintiff suffered actual damages from John Doe Company One as a result of the

   intrusion on Plaintiff’s privacy.

          COUNT IIV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                       BY FREDRICK “FREDDIE” RILEY

93. The previous paragraphs are incorporated into this Count as if set forth in full.

94. By influencing and/or controlling the conduct of NCA, Riley is liable for the act(s) and

   omission(s) of NCA and its representative(s), employee(s) and/or agent(s) for violations

   of 15 U.S.C. § 1692d(2)&(5)&(6) and § 1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11)

   and § 1692f(6) and § 1692g.

95. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from Riley.




                                                     12
  Case 3:20-cv-01822-B Document 1 Filed 07/10/20                 Page 13 of 18 PageID 13



           COUNT VIII: VIOLATIONS OF THE TEXAS FINANCE CODE
                      BY FREDRICK “FREDDIE” RILEY

96. The previous paragraphs are incorporated into this Count as if set forth in full.

97. By influencing and/or controlling the conduct of NCA, Riley is liable for the act(s) and

   omission(s) of NCA and its representative(s), employee(s) and/or agent(s) for violations

   of Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6)&(7) and § 392.302(1) and

   392.304(a)(5)(A)&5(B)&(8)& (14)&(19) and Tex. Fin. Code § 392.306.

98. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees

   and costs from Riley.

99. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks an injunction against Riley

   enjoining him from future violations of the Texas Finance Code as described herein.

       COUNT IX: INVASION OF PRIVACY (INTRUSION ON SECLUSION)
                    BY FREDRICK “FREDDIE” RILEY

100. In the alternative, without waiving any of the other causes of action herein, without

     waiving any procedural, contractual, statutory, or common-law right, and incorporating

     all other allegations herein to the extent they are not inconsistent with the cause of

     action pled here, Riley is liable to Plaintiff for colluding with NCA to invade Plaintiff’s

     privacy (intrusion on seclusion). Riley intentionally caused the intrusion upon

     Plaintiff’s solitude, seclusion, or private affairs, and such intrusion would be highly

     offensive to a reasonable person.

101. Plaintiff suffered actual damages from Riley as a result of the intrusion on Plaintiff’s

     privacy.




                                                     13
 Case 3:20-cv-01822-B Document 1 Filed 07/10/20                 Page 14 of 18 PageID 14



                        COUNT X: IMPUTED LIABILITY OF
             TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
                FOR LIABILITY OF NELSON CRUZ & ASSOCIATES LLC

102.   The previous paragraphs are incorporated into this Count as if set forth in full.

103.   The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or

       agent(s) in violation of Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6)&(7) and §

       392.302(1) and § 392.304(a)(5)(A)&5(B)&(8)&(14)&(19) are imputed to Travelers

       pursuant to Tex. Fin. Code §392.102.

104.   Pursuant to Tex. Fin. Code §392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Travelers.

       COUNT XI: IMPUTED LIABILITY OF HUDSON INSURANCE COMPANY
               FOR LIABILITY OF NELSON CRUZ & ASSOCIATES LLC

105.   The previous paragraphs are incorporated into this Count as if set forth in full.

106.   The act(s) and omission(s) of NCA and its representative(s), employee(s) and/or

       agent(s) in violation of Tex. Fin. Code § 392.301(a)(1)&(2)&(5)&(6)&(7) and

       § 392.302(1) and § 392.304(a)(5)(A)&5(B)&(8)&(14)&(19) are imputed to Hudson

       pursuant to Tex. Fin. Code § 392.102.

107.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from Hudson.

        COUNT XII: IMPUTED LIABILITY OF JOHN DOE COMPANY TWO
                   FOR LIABILITY OF JOHN DOE COMPANY ONE

108.   The previous paragraphs are incorporated into this Count as if set forth in full.

109.   The act(s) and omission(s) of John Doe Company One and its representative(s),

       employee(s) and/or agent(s) in violation of Tex. Fin. Code § 392.301(a)(1)&(2)&

       (5)&(6)&(7) and § 392.302(1) and 392.304(a)(5)(A)&5(B)&(8)& (14)&(19) and §


                                                    14
 Case 3:20-cv-01822-B Document 1 Filed 07/10/20                  Page 15 of 18 PageID 15



       392.306 are imputed to John Doe Company Two pursuant to Tex. Fin. Code §

       392.102.

110.   Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s

       fees and costs from John Doe Company Two.

                                    JURY TRIAL DEMAND

111.   Plaintiff is entitled to and hereby demands a trial by jury.

                                    DEMAND FOR RELIEF

   WHEREFORE, Plaintiff requests that the Court grant the following:

112.   Judgment in favor of Plaintiff and against NCA as follows:

          a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

          b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

              1692k(a)(2);

          c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

          d. Actual damages pursuant to Tex. Fin. Code § 392.403(a)(2);

          e. An injunction permanently enjoining NCA following trial of this cause from

              committing acts in violation of the Texas Finance Code as cited herein

              pursuant to Tex. Fin. Code § 392.403(a)(1);

          f. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code § 392.403;

          g. Exemplary damages pursuant to the common law of Texas, see, e.g.

              Waterfield Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App.

              1996); and

          h. Such other and further relief as the Court deems just and proper.




                                                    15
 Case 3:20-cv-01822-B Document 1 Filed 07/10/20                Page 16 of 18 PageID 16



113.   Judgment in favor of Plaintiff and against Riley as follows:

          a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

          b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

              1692k(a)(2);

          c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

          d. Statutory damages in the amount of $100 pursuant to Tex. Fin. Code

              §392.403;

          e. Actual damages pursuant to Tex. Fin. Code § 392.403(a)(2);

          f. An injunction permanently enjoining Riley following trial of this cause from

              committing acts in violation of the Texas Finance Code as cited herein

              pursuant to Tex. Fin. Code § 392.403(a)(1);

          g. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code § 392.403;

          h. Exemplary damages pursuant to the common law of Texas, see, e.g.

              Waterfield Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App.

              1996);

114.   Judgment in favor of Plaintiff and against John Doe Company One as follows:

          a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

          b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

              1692k(a)(2);

          c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3);

          d. Actual damages pursuant to Tex. Fin. Code § 392.403(a)(2);




                                                   16
 Case 3:20-cv-01822-B Document 1 Filed 07/10/20                Page 17 of 18 PageID 17



          e. An injunction permanently enjoining John Doe Company One following trial

              of this cause from committing acts in violation of the Texas Finance Code as

              cited herein pursuant to Tex. Fin. Code § 392.403(a)(1);

          f. Reasonable attorneys fees and costs pursuant to Tex. Fin. Code § 392.403;

          g. Exemplary damages pursuant to the common law of Texas, see, e.g.

              Waterfield Mortgage Co., Inc. v. Rodriguez, 929 S.W.2d 641, 645 (Tex. App.

              1996); and

          h. Such other and further relief as the Court deems just and proper.

115.   Judgment in favor of Plaintiff and against Travelers as follows:

          a. Actual damages as awarded against NCA pursuant to Tex. Fin. Code §

              392.403(a)(2);

          b. Reasonable attorneys fees and costs as awarded against NCA pursuant to Tex.

              Fin. Code § 392.403; and

          c. Such other and further relief as the Court deems just and proper.

116.   Judgment in favor of Plaintiff and against Hudson as follows:

          a. Actual damages as awarded against NCA pursuant to Tex. Fin. Code §

              392.403(a)(2);

          b. Reasonable attorneys fees and costs as awarded against NCA pursuant to Tex.

              Fin. Code § 392.403; and

          c. Such other and further relief as the Court deems just and proper.

117.   Judgment in favor of Plaintiff and against John Doe Company Two as follows:

          a. Actual damages as awarded against John Doe Company One pursuant to Tex.

              Fin. Code § 392.403(a)(2);


                                                   17
Case 3:20-cv-01822-B Document 1 Filed 07/10/20            Page 18 of 18 PageID 18



       b. Reasonable attorneys fees and costs as awarded against John Doe Company

          Two pursuant to Tex. Fin. Code § 392.403; and

       c. Such other and further relief as the Court deems just and proper.

                                        Respectfully submitted,

                                        THE   WOODFIRM,     PLLC



                                        /s/ Jeffrey D. Wood
                                        Jeffrey D. Wood, Esq.
                                        ArkBN: 2006164
                                        209 Hubbard Drive
                                        Heath, TX 75032
                                        TEL: 682-651-7599
                                        FAX: 888-598-9022
                                        EMAIL: jeff@jeffwoodlaw.com
                                        Attorney for Plaintiff




                                               18
